[Cite as Eastwind Surgical L.L.C. v. Fleming, 2012-Ohio-1352.]


                                       COURT OF APPEALS
                                   MUSKINGUM COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT


                                                     :      JUDGES:
EASTWIND SURGICAL LLC                                :      William B. Hoffman, P.J.
                                                     :      Julie A. Edwards, J.
                         Plaintiff-Appellee          :      Patricia A. Delaney, J.
                                                     :
-vs-                                                 :      Case No. CT2011-0053
                                                     :
                                                     :
HILDA FLEMING, et al.,                               :      OPINION

                 Defendants-Appellants




CHARACTER OF PROCEEDING:                                         Civil Appeal from Muskingum County
                                                                 Court of Common Pleas Case No.
                                                                 CH2011-0269

JUDGMENT:                                                        Affirmed

DATE OF JUDGMENT ENTRY:                                          March 26, 2012

APPEARANCES:

For Plaintiff-Appellee                                           For Defendants-Appellants

W. RICHARD YOST                                                  BRIAN W. BENBOW
BRIAN S. STEWART                                                 Benbow Law Offices
Carlile Patchen & Murphy LLP                                     605 Market Street
366 East Broad Street                                            Zanesville, Ohio 43701
Columbus, Ohio 43215
[Cite as Eastwind Surgical L.L.C. v. Fleming, 2012-Ohio-1352.]


Edwards, J.

        {¶1}    Appellants, Hilda and Russell Fleming, appeal a judgment of the

Muskingum County Common Pleas Court overruling their motion to vacate a default

judgment. Appellee is Eastwind Surgical, LLC.

                                   STATEMENT OF FACTS AND CASE

        {¶2}    On May 9, 2011, appellee filed the instant action against appellant for

money due for medical services rendered by appellee.             The complaint was served by

certified mail, and the return receipt, filed with the court on May 11, shows that it was

signed for by “Russell Fleming” on May 10, 2011.

        {¶3}    Appellants failed to file an answer and on June 23, 2011, appellee moved

for default judgment in the amount of $45,305.00. The court entered default judgment

in the amount of $45,305.00 on June 28, 2011.

        {¶4}    Appellants filed a motion to vacate the default judgment on September 1,

2011. Appellants argued that the judgment was void because they were not properly

served. They argued that their 14-year-old son, Russell Fleming, Jr., signed for the

certified mail and pursuant to Civ. R. 4.2, he is incompetent to receive service because

he is under the age of sixteen. Attached to the motion was an affidavit of appellant

Hilda Fleming, verifying that her son signed for the certified mail when he was fourteen

years old. Appellee responded that appellants must produce testimony from Russell

Fleming, Jr. that he did in fact sign for the complaint.           On September 20, 2011,

appellants filed a reply, attaching an affidavit of Russell Jr. that he did in fact sign for the

complaint, and an affidavit of Hilda Fleming stating that her son signed for the complaint
Muskingum County App. Case No. CT2011-0053                                              3


and did not forward it to her attention. The trial court summarily overruled the motion to

vacate on September 21, 2011.

      {¶5}   Appellants filed a notice of appeal on October 19, 2011, and also filed a

Civ. R. 60(B) motion in the trial court on the same day, again alleging improper service

and arguing that they have a meritorious defense to the action in that they were not

given credit for payments they forwarded to appellee. The trial court stayed the action

pending resolution of the appeal from the September 21, 2011 judgment. Appellants

assign one error:

      {¶6}   “THE TRIAL COURT COMMITTED PREJUDICIAL ERROR WHEN IT

DENIED DEFENDANTS’ MOTION TO VACATE THE JUNE 28, 2011 JUDGMENT, AS

THE JUDGMENT WAS VOID AB INITIO DUE TO LACK OF PROPER SERVICE

UNDER CIV. R. 4.2(A).”

      {¶7}   Proper service of process is an essential component in the acquisition of

personal jurisdiction over a party. State ex rel. Strothers v. Madden (Oct. 22, 1998),

Cuyahoga App. No. 74547, 1998 WL 741909, citing Holm v. Smilowitz (1992), 83 Ohio

App.3d 757, 615 N.E.2d 1047. There is a presumption of proper service when the civil

rules governing service are followed, but this presumption is rebuttable by sufficient

evidence. Id., citing In re Estate of Popp (1994), 94 Ohio App.3d 640, 641 N.E.2d 739. If

service of process has not been accomplished, or otherwise waived, any judgment

rendered is void ab initio. Westmoreland v. Valley Homes Mutual Housing Corp. (1975),

42 Ohio St.2d 291, 293-294, 328 N.E.2d 406.

      {¶8}   Service by certified mail is perfected when it is sent to an address

“reasonably calculated to cause service to reach the defendant.” Ohio Civ. Rights
Muskingum County App. Case No. CT2011-0053                                                4

Comm. v. First Am. Properties (1996), 113 Ohio App.3d 233, 237, 680 N.E.2d 725,

citing Regional Airport Auth. v. Swinehart (1980), 62 Ohio St.2d 403, 406 N.E.2d 811. It

is presumed that valid service of process has been made when the envelope is received

by any person at the defendant's address. Id. Pursuant to Civ. R. 4.2(A), service of

process is made by serving an individual other than a person under the age of sixteen

or an incompetent person.      G.F.S. Leasing & Management Inc. v. Mack (June 27,

2000), Stark App. Nos. 1999CA00391, 1999CA00390, unreported.

       {¶9}   Civ. R. 4.1 is entitled “Process: methods of service.”        Civ. R. 4.1(A)

expressly provides that service by certified mail shall be evidenced by return receipt

signed by any person.

       {¶10} Civ. R. 4.2 is entitled “Process: who may be served.” Appellants argue

that Civ. R. 4.2 limits “any person” to persons sixteen or older. Civ. R. 4.2(A) and (B)

provide:

       {¶11} “Service of process, except service by publication as provided in Civ.R.

4.4(A), pursuant to Civ.R. 4 through 4.6 shall be made as follows:

       {¶12} “(A) Upon an individual, other than a person under sixteen years of age or

an incompetent person, by serving the individual;

       {¶13} “(B) Upon a person under sixteen years of age by serving either the

person's guardian or any one of the following persons with whom the person to be

served lives or resides: father, mother, or the individual having the care of the person; or

by serving the person if the person neither has a guardian nor lives or resides with a

parent or a person having his or her care;”
Muskingum County App. Case No. CT2011-0053                                               5


       {¶14} Contra to appellants’ argument, we do not find that Civ. R. 4.2 makes

service on an adult party to the action ineffective if signed for by a person under the age

of sixteen.   Rather, Civ. R. 4.2 requires service on a parent or guardian when the

person named in the lawsuit was under the age of sixteen.          Civ. R. 4.1 specifically

allows service by certified mail to be signed for by any person. Thus, in the instant

case, service was not ineffective simply because the certified mail receipt was signed by

appellants’ fourteen-year-old son.

       {¶15} The assignment of error is overruled.

       {¶16} The judgment of the Muskingum County Common Pleas Court is affirmed.



By: Edwards, J.

Hoffman, P.J. and

Delaney, J. concur

                                                    ______________________________



                                                    ______________________________



                                                    ______________________________

                                                                JUDGES

JAE/r0105
[Cite as Eastwind Surgical L.L.C. v. Fleming, 2012-Ohio-1352.]


            IN THE COURT OF APPEALS FOR MUSKINGUM COUNTY, OHIO

                                   FIFTH APPELLATE DISTRICT


EASTWIND SURGICAL LLC                                 :
                                                      :
                            Plaintiff-Appellee        :
                                                      :
                                                      :
-vs-                                                  :          JUDGMENT ENTRY
                                                      :
HILDA FLEMING, et al.,                                :
                                                      :
                     Defendants-Appellants            :          CASE NO. CT2011-0053




       For the reasons stated in our accompanying Memorandum-Opinion on file, the

judgment of the Muskingum County Court of Common Pleas is affirmed.                     Costs

assessed to appellants.




                                                          _________________________________


                                                          _________________________________


                                                          _________________________________

                                                                         JUDGES